DETAILED ACTION
The final action is in response to Remarks filed on 03/10/2022.
Claims 1-20 are pending and are presented for examination.

Response to Arguments
Applicant's arguments filed on 03/10/2022 with respect to claims 1-20 have been fully considered but they are not persuasive. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding 103, applicant argues that “nowhere within Kishimoto is there any disclosure of the connection being a wireless connection, much less a wireless peer-to-peer connection, and nowhere within Kishimoto is there any suggestion of migrating data between the legacy computer system and the new computer system via a peer-to-peer connection”, see page 7 of the Remarks.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example, the independent claims are rejected by the combination of Liang-Fujibayashi-Yu. Liang ¶0036 and ¶0072-¶0073 explicitly discloses that a wireless P2P connection is established by the first terminal either by scanning/parsing barcode using an application on the first terminal or via WiFi connection by entering the SSID and password in an interface or application of the first terminal.
Fujibayashi ¶0019, ¶0036, and ¶0047-¶0049 explicitly discloses that a connection is established or setup between an old (legacy) storage system and a new storage system and data is migrated from the old storage system to the new storage system via the connection implementing a remote copy. 

With respect to the Kishimoto argument, examiner would like to point out that Kishimoto reference was used for dependent claims 4, 11, and 18. The Kishimoto reference was only used and intended to explain the concept of claims 4, 11, and 18 which was removing display of a key at the new device once the connection between the new device and the old device has been established. 
For example, Kishimoto ¶0018, ¶0133, and claim 5 explicitly discloses that a key is removed from being displayed if the connection is not established or a period of time has elapsed. Thus, Kishimoto is solely presented for disclosing that a key may be deleted once a connection is not established or a period of time has elapsed. NOTE: Although Kishimoto discloses removing the key when the connection is not established or a period of time elapses, Kishimoto still discloses the concept of removing the key from being displayed, and would be just a change in conditions (such as the connection established) for the key to be removed from being displayed.
Therefore, a person of ordinary skilled in the art would conclude that the combination of Liang in view of Fujibayashi in view of Kishimoto discloses that the concept of a wireless P2P connection being established between an old device and a new device wherein a key may be deleted from display once the wireless P2P connection (Liang) has or has not been established or a period of time has elapsed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (20160182624) in view of Fujibayashi (20050193180) in view of Yu et al. (6067621).

Regarding claim 1, Liang teaches a computer-implemented method for wireless peer-to-peer data migration comprising: 
instantiating a wireless portal at a new computer system using a passcode and a randomly generated key [Liang ¶0061-¶0064, ¶0081, and ¶0086: a second terminal (new/second computer system) generates a SSID and connection password for the wireless connection, thus the new computer system includes a portal (such as an application, client, software, GUI, or interface) that is established or instantiated (set-up for connection) using the generated SSID and connection password and by calling an upper-layer interface, e.g., Liang ¶0131 and ¶0138: applications of the device are configured to store various types of data to support the operation of the device], 
wherein the wireless portal is instantiated using a first application executed at the new computer system [Liang ¶0061-¶0064 and ¶0081: the new computer system includes a portal (such as an application, client, software, GUI, or interface) that is established or instantiated (set-up for connection) using the generated SSID and connection password and by calling an upper-layer interface, e.g., Liang ¶0131 and ¶0138: applications of the device are configured to store various types of data to support the operation of the device];
displaying the randomly generated key at the new computer system [Liang ¶0069, ¶0071-¶0072, and ¶0081: the SSID is displayed at the second terminal]; 



wherein the wireless peer-to-peer connection is established using the randomly generated key and matching passcode [Liang ¶0045, ¶0062-¶0064, and ¶0072-¶0074: the wireless P2P connection is established by using the SSID and password]; and 
However, Liang does not explicitly teach setting up a wireless peer-to-peer connection between a legacy computer system and the wireless portal of the new computer system; migrating data from the legacy computer system to the new computer system using the peer-to-peer wireless connection; wherein the passcode is generated using the randomly generated key and a private key; and wherein second application generates a matching passcode using the randomly generated key entered in the second application and the private key.
Fujibayashi teaches setting up a connection between a legacy computer system and the new computer system [Fujibayashi ¶0019, ¶0036, and ¶0047-¶0049: a connection is established or setup between an old (legacy) storage system and a new storage system]; and 
migrating data from the legacy computer system to the new computer system using the connection [Fujibayashi ¶0019, ¶0036, and ¶0047-¶0049: data is migrated from the old storage system to the new storage system via the connection]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Liang with the teachings of Fujibayashi in order to incorporate setting up a wireless peer-to-peer connection between a legacy computer system and the wireless portal of the new computer system; and migrating data from the legacy computer system to the new computer system using the peer-to-peer wireless connection. 



However, Liang-Fujibayashi does not explicitly teach wherein the passcode is generated using the randomly generated key and a private key; and wherein second application generates a matching passcode using the randomly generated key entered in the second application and the private key.
Yu teaches wherein the passcode is generated using the randomly generated key and a private key [Yu column 2 lines 13-36, column 8 lines 49-67, and column 9 line 66-cloumn 10 line 18: a password (passcode) is generated using a secret key (private key) and a random number (randomly generated key)]; and 
wherein second application generates a matching passcode using the randomly generated key entered in the second application and the private key [Yu column 2 lines 13-36, column 3 lines 23-59, column 8 lines 49-67, and column 10 line 62-coloumn 11 line 11: a matching password is generated at a second terminal using the secret key (private key) and a random number (randomly generated key) wherein the passwords are compared to see if they are identical].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Liang-Fujibayashi with the teachings of Yu in order to incorporate wherein the passcode is generated using the randomly generated key and a private key; wherein the wireless portal is instantiated using a first application executed at the new computer system; and wherein second application generates a matching passcode using the randomly generated key entered in the second application and the private key.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which enables greater security for user authentication as explained in column 2 lines 1-12 of Yu.

Regarding claims 8 and 15, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 8 and 15 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 2, Liang-Fujibayashi-Yu teaches the computer-implemented method of claim 1. 
	Liang further teaches wherein: the randomly generated key is used as a SSID for the wireless peer-to-peer connection [Liang ¶0062-¶0064 and ¶0076: a SSID is as key for the wireless connection], 
and the passcode is used as a password for the peer-to-peer wireless connection [Liang ¶0062-¶0064 and ¶0076: a connection password is as the passcode for the wireless connection].

Regarding claims 9 and 16, these claims do not teach or further define over the limitations in claim 2. Therefore, claims 9 and 16 are rejected for the same reasons as set forth in claim 2. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (20160182624) in view of Fujibayashi (20050193180) in view of Yu et al. (6067621) in view of Nakano (20120004901).

Regarding claim 3, Liang-Fujibayashi-Yu teaches the computer-implemented method of claim 1. 
However, Liang-Fujibayashi-Yu does not explicitly teach wherein the randomly generated key is an alphanumeric key without vowels.
Nakano teaches wherein the randomly generated key is an alphanumeric key without vowels [Nakano ¶0005 and ¶0026-¶0027: the generated key does not contain vowels].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Liang-Fujibayashi-Yu with the teachings of Nakano in order to incorporate wherein the randomly generated key is an alphanumeric key without vowels.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that generates keys without any vowels as explained in ¶0005 of Nakano.

Regarding claims 10 and 17, these claims do not teach or further define over the limitations in claim 3. Therefore, claims 10 and 17 are rejected for the same reasons as set forth in claim 3. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (20160182624) in view of Fujibayashi (20050193180) in view of Yu et al. (6067621) in view of Kishimoto (20130194632).

Regarding claim 4, Liang-Fujibayashi-Yu teaches the computer-implemented method of claim 1. 
However, Liang-Fujibayashi-Yu does not explicitly teach further comprising: removing display of the randomly generated key at the new computer system once the wireless peer-to-peer connection between the new computer system and the legacy computer system has been established. 
Kishimoto teaches further comprising: removing display of the randomly generated key at the new computer system if the wireless peer-to-peer connection between the new computer system and the legacy computer system has not been established or a predetermined period of time has elapsed [Kishimoto ¶0018, ¶0133, and claim 5: the key is removed from being displayed if the connection is not established or a period of time has elapsed].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Liang-Fujibayashi-Yu with the teachings of Kishimoto in order to incorporate further comprising: removing display of the randomly generated key at the new computer system once the wireless peer-to-peer connection between the new computer system and the legacy computer system has been established. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that removes information from being displayed in the event of a condition as explained in ¶0018 of Kishimoto.
NOTE: Although Kishimoto discloses removing the key when the connection is not established or a period of time elapses, Kishimoto still discloses the concept of removing the key from being displayed, and would be just a change in conditions (such as the connection established) for the key to be removed from being displayed.

Regarding claims 11 and 18, these claims do not teach or further define over the limitations in claim 4. Therefore, claims 11 and 18 are rejected for the same reasons as set forth in claim 4.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (20160182624) in view of Fujibayashi (20050193180) in view of Yu et al. (6067621) in view of Kishimoto (20130194632) in view of Li et al. (20170041377).

Regarding claim 5, Liang-Fujibayashi-Yu-Kishimoto teaches the computer-implemented method of claim 4. 
However, Liang-Fujibayashi-Yu-Kishimoto does not explicitly teach wherein: the legacy computer system has an assigned computer name, and wherein the assigned computer name is displayed at the new computer system when the wireless peer-to-peer connection between the new computer system and the legacy computer system has been established.
Li teaches wherein: the legacy computer system has an assigned computer name [Li ¶0009 and ¶0072: the computer have device names assigned to them], and 
wherein the assigned computer name is displayed at the new computer system when the wireless peer-to-peer connection between the new computer system and the legacy computer system has been established [Li ¶0072, ¶0107, ¶0134, and ¶0151: the device names are displayed when a connection has been established].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Liang-Fujibayashi-Yu-Kishimoto with the teachings of Li in order to incorporate wherein: the legacy computer system has an assigned computer name, and wherein the assigned computer name is displayed at the new computer system when the wireless peer-to-peer connection between the new computer system and the legacy computer system has been established.


Regarding claims 12 and 19, these claims do not teach or further define over the limitations in claim 5. Therefore, claims 12 and 19 are rejected for the same reasons as set forth in claim 5. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (20160182624) in view of Fujibayashi (20050193180) in view of Yu et al. (6067621) in view of Yuan et al. (20060250982).

Regarding claim 6, Liang-Fujibayashi-Yu teaches the computer-implemented method of claim 1. 
However, Liang-Fujibayashi-Yu does not explicitly teach further comprising: validating, with the second application, that an IP address assigned to the legacy computer system is a valid IP address; and executing a predetermined number of retry attempts to establish the wireless peer-to-peer connection with the new computer system until a valid IP address is obtained as determined at the second application.
Yuan teaches further comprising: validating, with the second application, that an IP address assigned to the legacy computer system is a valid IP address [Yuan ¶0009, ¶0027, and ¶0039: verifying if the IP address is valid]; and 
executing a predetermined number of retry attempts to establish the wireless peer-to-peer connection with the new computer system until a valid IP address is obtained as determined at the second application [Yuan ¶0035 and ¶0040: retry attempting to establish the connection until a valid IP address is verified].




A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that ensures security based on verifying network addresses as explained in ¶0009 of Yuan.

Regarding claims 13 and 20, these claims do not teach or further define over the limitations in claim 6. Therefore, claims 13 and 20 are rejected for the same reasons as set forth in claim 6. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (20160182624) in view of Fujibayashi (20050193180) in view of Yu et al. (6067621) in view of Chhabra et al. (20070101023).

Regarding claim 7, Liang-Fujibayashi-Yu teaches the computer-implemented method of claim 1. 
Liang further teaches the wireless peer-to-peer connection is established via a WiFi connection [Liang ¶0036: the wireless peer-to-peer connection between a first device and the new computer system may be established via WiFi connection].
However, Liang-Fujibayashi-Yu does not explicitly teach wherein: the new computer system lacks an on-board physical network interconnection card. 
Chhabra teaches wherein: the new computer system lacks an on-board physical network interconnection card [Chhabra ¶0035 and ¶0040: the computer does not have an operational physical network card].

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that employs a virtual network card if a physical network card is not operational as explained in ¶0040 of Chhabra.

Regarding claim 14, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 14 is rejected for the same reasons as set forth in claim 7. 

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciudad; US 20200379660 A1: Data Migration to a New Device


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453        

                                                                                                                                                                                   /KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453